   February 20, 2020
   Via ECF

   The Honorable Jesse M. Furman
   United States Magistrate Judge
   Southern District to New York
   Thurgood Marshall Courthouse
   40 Foley Square
   New York, NY 10007
   Re:      Boyce v. Weber, Case No. 1:19-cv-03825-JMF-SN
            Joint Letter Motion to File Under Seal
   Dear Judge Furman:
           I am writing jointly on behalf of counsel to the parties in the above-entitled action to
   respectfully ask the Court to permit portions of Defendants’ Motion for Summary Judgement and
   Daubert Motion and supporting documentation for both motions be filed under seal and contain
   redactions.
           During meet and confer correspondence and a meet and confer telephone call on 2/20/20,
   Defendants indicated that their Motion for Summary Judgement will contain (1) sexually explicit
   photographs of the Plaintiff, and (2) correspondence concerning alleged sexual encounters
   between the Plaintiff and third parties. It is Plaintiff’s position that such materials are highly
   sensitive, subject to privacy concerns, inadmissible at trial, and should be filed under seal.
            During the same meet and confer efforts, Defendant indicated that his Daubert motion
   regarding Plaintiff’s expert Dr. Judy Ho will contain and attach, among other things, (1) the expert
   report of Plaintiff’s expert Dr. Ho, and (2) the transcript of Dr. Ho’s deposition. On January 15,
   2020, Magistrate Judge Netburn ordered that certain materials regarding raw data testing be treated
   as highly confidential, and instructed Plaintiff to move the Court to file certain documents under
   seal should they contain protected materials regarding Plaintiff’s Expert’s Report and Opinion. It
   is Plaintiff’s position that in view of the Court’s Order, that the entire report of Dr. Ho and the
   entire deposition of Dr. be filed under seal.
           I have been advised that Defendants defer to Plaintiff’s position for purposes of today’s
   filing and may revisit the scope of the sealing at a future date
           Per this Court’s Electronic Case Filing Rules & Instructions, Counsel for Defendants will
   file the subject documents under temporary seal and relate them to this motion. Counsel for
   Defendant will also publicly file said materials with redactions.
         Per Judge Netburn’s January 15, 2020 Order, this Court’s Local Rules, and Lugosch v.
   Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), providing for the narrowly tailored




                                          Offices in California and New York
20700 Ventura Blvd., Suite 301 | Woodland Hills | CA | 91364 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
   sealing of documents when “higher values necessitate” (Id.), the parties respectfully request this
   Court permit Defendant’s to file their motion papers under seal and/or with redactions.
   Respectfully submitted,
   /s/ Arick Fudali

   Arick Fudali
   Attorneys for Plaintiffs

  The parties' application is GRANTED temporarily. The Court will assess whether to keep the
  materials at issue sealed or redacted when deciding the underlying motions. The Clerk of Court is
  directed to terminate ECF No. 73. SO ORDERED.



                                       February 24, 2020




                                          Offices in California and New York
20700 Ventura Blvd., Suite 301 | Woodland Hills | CA | 91364 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
